DETAILED ACTION 
The present application, filed on 1/26/2020 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered. 

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 4-8, 11-15, 18-20 are amended

Overall, Claims 1-20 are pending and have been considered below.     


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a trade promotion token to a wallet application; automatically applying the trade promotion token to a wallet application. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at providing trade promotions based on product exploration data (i.e. product exploration-based promotion). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: creating a promotional plan; detect a delivery of the trade promotion token by a retailer node on a blockchain. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) In fact, the detection of the delivery of a trade promotion token acts as a trigger event for transferring the incentive assets. It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

 (C) Finally, recited computing elements, i.e. processor; memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: creating a promotional plan; detect a delivery of the trade promotion token by a retailer node on a blockchain. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) In fact, the detection of the delivery of a trade promotion token acts as a trigger event for transferring the incentive assets. It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

 (C) Finally, the recited computing elements of the independent claims are: processor; memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 9, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detect an unused trade promotion token. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claims 10, 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: update an expiration timestamp of the unused trade promotion token. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 5 (which is repeated in Claims 12, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: updating the promotional plan. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claims 13, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detect access of the trade promotion token by a consumer node. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 (which is repeated in Claims 14, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transfer the incentive assets. The limitation has been already found in Step 2A Prong One to be part of the identified abstract idea. 

Dependent Claim 4 (which are repeated in Claim 11) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the trade promotion token; the promotion plan. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig8 and [0159]-[0168], including among others: processing unit; i/o interfaces; display; external devices; network adapter; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-15, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mossoba et al (US 2019/0285130), in view of Isaacson et al (US 2019/0306137), in further view of Cella et al (US 2021/0133670).   
Regarding Claims 1, 8, 15 – Mossoba first embodiment discloses: A system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: {see at least fig2, rc210, rc230}     
	detect delivery of the trade promotion token by a retailer node on a blockchain; and {see at least fig6, rc620, [0071] virtual currency unit (reads on trade promotion token) is issued by merchant (reads on retailer node) to a customer; fig6, rc610, [0070] blockchain having merchant nodes}  
	automatically apply via the smart contract that generated the trade promotion the trade promotion token to a purchase item of the wallet application {see at least fig6, rc630, rc640, rc650, [0073]-[0076] customer decides to redeem (reads on applying to  a purchase item)} during a checkout process performed by the wallet application via a mobile application or an online shopping website {see at least fig6, rc640-680, [0074]-[0077] transaction/redemption (reads on checkout process)}  

Mossoba does not disclose, however, Isaacson discloses:   
	generating, via the smart contract, a trade promotion token based on the created promotional plan and providing the trade promotion token to a wallet application installed on a computing device of the user; {see at least [0586] coupon, discount (reads on promotion token) if items are purchased (reads on exploration of product); [0186] digital wallet; [0229] pay wallet; fig17F, fig17G, rc1786, [0410] digital wallet)    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba to include the elements of Isaacson.  One would have been motivated to do so, in order to make the trade promotion readily accessible for the buyer.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba evidently discloses benefiting from a trade promotion token.  Isaacson is merely relied upon to illustrate the functionality of providing a promotion token to a wallet in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as providing a promotion token to a wallet are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, as well as Isaacson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba / Isaacson.

Mossoba, Isaacson does not disclose, however, Cella discloses: 
	creating, by execution of an artificial intelligence (AI) model via a smart contract, a promotional plan based on product exploration behavior of a user and pre-arranged trade promotions of a manufacturer; {see at least [1283] promotion rate (reads on promotion plan); [1494]-[1500] smart contract operating on a blockchain}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson to include the elements of Cella.  One would have been motivated to do so, in order to prepare for an effective promotion.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba, Isaacson evidently discloses benefiting from a trade promotion token.  Cella is merely relied upon to illustrate the functionality of creating a promotional plan in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as creating a promotional plan are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, Isaacson, as well as Cella would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba, Isaacson / Cella.

Regarding Claims 6, 13, 18 – Mossoba, Isaacson, Cella discloses the limitations of Claims 1, 8, 15. Mossoba further discloses:  wherein the instructions further cause the processor to 
	detect access of the trade promotion token by the computing device of the user. {see at least fig6, rc630, rc640, rc650, [0073]-[0076] customer decides to redeem (reads on access to trade promotion token}    

Regarding Claims 7, 14, 19 – Mossoba, Isaacson, Cella discloses the limitations of Claims 6, 13, 18. Mossoba further discloses:  wherein the instructions further cause the processor to 
	transfer the incentive assets to the retailer manufacturing node in response to the access of the trade promotion token by the computing device of the user. {see at least fig1, rc120A, rc120B; fig6, rc660, [0076] sending receipt (reads on transferring incentive assets}   


Claims 2-3, 5, 9-10, 12, 16-17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mossoba et al (US 2019/0285130), in view of Isaacson et al (US 2019/0306137), in further view of Cella et al (US 2021/0133670), in view of Prorock et al (US 2005/0171841).  
Regarding Claims 2, 9, 16 – Mossoba, Isaacson, Cella discloses the limitations of Claims 1, 8, 15. Isaacson further discloses:  
	… of one or more of an online shopping session and a mobile shopping session. {see at least [0142] simplifying online purchases; [0154] online purchases; [0194] texting (reads on mobile shipping session)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson to include additional elements of Isaacson.  One would have been motivated to do so, in order to extend the process to a new area, i.e. the mobile online shopping. In the instant case, Mossoba, Isaacson evidently discloses benefiting from a trade promotion token.  Isaacson is merely relied upon to illustrate the additional functionality of mobile online shopping in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Mossoba, Isaacson, Cella does not disclose, however Prorock discloses:  wherein the instructions further cause the processor to 
	detect an unused trade promotion token ... {see at least [0010]-[0011], [0027], [0030] unused coupons stored in pool of unused coupons}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Cella to include the elements of Prorock.  One would have been motivated to do so, in order to use unused trade promotion tokens.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba, Isaacson, Cella evidently discloses benefiting from a trade promotion token.  Prorock is merely relied upon to illustrate the functionality of detecting an unused trade promotion token in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as detecting an unused trade promotion token are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, Isaacson, Cella, as well as Prorock would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba, Isaacson, Cella / Prorock. 

Regarding Claims 3, 10, 17 – Mossoba, Isaacson, Cella, Prorock discloses the limitations of Claims 2, 9, 16. Prorock further discloses:  wherein the instructions further cause the processor to 
	update an expiration timestamp of the unused trade promotion token on the blockchain. {see at least [0027], [claim11], [claim22] changing/modifying expiration date}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Cella, Prorock to include additional elements of Prorock.  One would have been motivated to do so, in order to use unused trade promotion tokens.  In the instant case, Mossoba, Isaacson, Cella, Prorock evidently discloses benefiting from a trade promotion token.  Prorock is merely relied upon to illustrate the additional functionality of updating the expiration of a trade promotion token in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 5, 12, 20 – Mossoba, Isaacson, Cella discloses the limitations of Claims 1, 8, 15.  Cella further discloses: wherein the method further comprises
updating a promotion plan via execution of the AI model based on additional product exploration data of the user {see at least fig6, rc8024, [1233] updating the sales database. Based on the broadest reasonable interpretation requirement, (see MPEP 2111), updating the promotion plan is construed as updating the sales data}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Cella to include additional elements of Cella.  One would have been motivated to do so, in order to keep the promotion plan effective over time.  In the instant case, Mossoba, Isaacson, Cella evidently discloses benefiting from a trade promotion token. Cella is merely relied upon to illustrate the additional functionality of updating a promotion plan in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 4, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mossoba et al (US 2019/0285130), in view of Isaacson et al (US 2019/0306137), in further view of Cella et al (US 2021/0133670), in view of Sandman et al (US 2017/0221127).  
Regarding Claims 4, 11 – Mossoba, Isaacson, Cella discloses the limitations of Claims 1, 8, 15. Mossoba, Isaacson, Cella does not disclose, however Sandman discloses: 
	wherein the trade promotion token is generated based on the created promotion plan. {see at least fig2, rc200, [0022] create a project about recommending products (reads on promotions based on a promotion plan}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Mossoba, Isaacson, Cella to include the elements of Sandman.  One would have been motivated to do so, in order to achieve better results through planning.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Mossoba, Isaacson, Cella evidently discloses benefiting from a trade promotion token.  Sandman is merely relied upon to illustrate the functionality of a promotion based on a promotion plan in the same or similar context.  As best understood by Examiner, since both benefiting from a trade promotion token, as well as promotion based on a promotion plan are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Mossoba, Isaacson, Cella, as well as Sandman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Mossoba, Isaacson, Cella / Sandman. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 

Applicant submits “The steps of Claim 1 require a computing device performing a feature that is not conventional in the art (i.e., creating a promotional plan via an AI model).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action does not make such allegation.  

Applicant submits “Therefore, a human is precluded from performing the steps in Claim 1 and such steps are not generic or well-understood.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action does not make such allegations.   

Applicant submits “Thus, Applicant contends that the inquiry into the abstraction of Applicant's claims should end at this first prong as Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Then eligibility analysis in the instant Office Action concludes at Step 2A Prong One:   
However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a trade promotion token to a wallet application; automatically applying the trade promotion token to a wallet application. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at providing trade promotions based on product exploration data (i.e. product exploration-based promotion). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
Applicant submits “In this case specifically, the additional elements of the claims recite a specific improvement over prior art systems by generating a promotional plan for a user based on an artificial intelligence model that uses user behavior and promotions of the retailers/manufacturers to create the promotional plan.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to exploration-based promotions. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically generate promotions based on exploration (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art exploration-based promotion engines. In spite of disclosing at [0061] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art exploration-based promotion engines. The original disclosure therefore does not suggest that the particular exploration-based promotion engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of promotions.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Imposing “meaningful, practical, and succinct operations” is not a criterion for integrating the identified abstract idea into a practical application (see 2019 PEG and 2019 Revised PEG).  

Applicant submits “Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, “numerous claim limitations” is not a criterion for integrating the identified abstract idea into a practical application (see 2019 PEG and 2019 Revised PEG).  
Second, “… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)
  
It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Cella discloses: 

	creating, by execution of an artificial intelligence (AI) model via a smart contract, a promotional plan based on product exploration behavior of a user and pre-arranged trade promotions of a manufacturer; {see at least [1283] promotion rate (reads on promotion plan); [1494]-[1500] smart contract operating on a blockchain}   
Therefore, Cella discloses the claim limitation. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622